*621MEMORANDUM ***
Petitioner Sunil Prakash seeks judicial review of a Board of Immigration Appeals’ (“BIA”) denial of his application for asylum. “To reverse [a] BIA finding [a reviewing court] must find that the evidence not only supports that conclusion, but compels it....” INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Applying the standard from Elias-Zacarias, we are not compelled to find that the petitioner suffered past persecution or that he reasonably fears future persecution. The immigration judge’s decision and the record demonstrate that the judge reviewed all the evidence and used the correct legal standard. Substantial evidence supports the findings that Prakash failed to demonstrate past persecution or a well-founded fear of future persecution.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.